DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. 	The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9,805,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3. 	Applicant’s arguments, filed 12/18/2020 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: 
The arguments made in the Pre-Appeal Conference request filed on 12/18/2020, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1, 8 and 15 (and thus the corresponding dependent claims 2-7, 9-14 and 16-20) as filed on 07/20/2020.
	Therefore, claims 1-20 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644